Citation Nr: 0939804	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-04 230	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent prior to July 12, 2007, and of 70 percent from July 
12, 2007, to June 15, 2008, for major depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to March 
1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In June 2007 the Board remanded the case for further 
development.  A subsequent July 2007 rating decision 
increased the Veteran's disability rating for major 
depressive disorder to 70 percent, effective from July 12, 
2007.  The Board again remanded the case for further 
development in July 2008 and the subsequent April 2009 rating 
decision increased the Veteran's disability rating for major 
depressive disorder to 100 percent, effective from June 16, 
2008.  The requested development has been completed and the 
case has been returned to the Board for further appellate 
action.  

The Board notes that the April 2009 rating decision's grant 
of a 100 percent evaluation for the Veteran's service-
connected major depressive disorder, effective from June 16, 
2008, constitutes the maximum rating available for the 
condition.  Therefore, the issue of entitlement to an 
increased initial evaluation for major depressive disorder 
since June 16, 2008, is not for appellate consideration.  
However, the initial evaluations of the Veteran's major 
depressive disorder of 50 percent prior to July 12, 2007 and 
of 70 percent from July 12, 2007, to June 15, 2008, do not 
represent the maximum rating available for the condition, and 
the Veteran's claim challenging the propriety of the initial 
evaluation prior to June 16, 2008, remains in appellate 
status, and the Board has identified the issue as noted on 
the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see 
also Fenderson v. West, 12 Vet. App. 119, 126 (1999).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  During the pendency of this appeal, the Veteran's major 
depressive disorder has been manifested by severe depression, 
anxiety, irritability, panicky feelings, periodic paranoia 
and hallucinations with deficits in memory and concentration; 
the Veteran has been shown to have total occupational and 
social impairment due to his major depressive disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 100 percent initial disability rating for 
major depressive disorder are met for the entire appeal 
period or from May 15, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

The Veteran and his representative contend that his service-
connected major depressive disorder is more severe than the 
current disability rating reflects.  Because the claim for an 
increased initial disability rating on appeal is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran's service-connected major depressive disorder is 
currently rated as 50 percent disabling prior to July 12, 
2007, and 70 percent disabling from July 12, 2007, to June 
15, 2008, under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Under this code, a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is granted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Board notes that the Veteran suffers not only from a 
major depressive disorder, but also from diagnosed organic 
brain syndrome and polysubstance abuse and dependence.  The 
Board finds that there is an inadequate basis in the record 
upon which to dissociate the Veteran's symptoms of his 
depressive disorder from his other psychiatric disabilities, 
to the extent that they overlap.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  Specifically, although the 
July 2008 remand requested a VA examiner to differentiate the 
psychiatric symptoms of the Veteran's major depressive 
disorder from those of his other psychiatric disorders if 
possible, the December 2008 VA examiner did not differentiate 
the symptoms.  Therefore, the Board attributes all the 
Veteran's psychiatric symptoms to his service-connected major 
depressive disorder for the purposes of this decision.

Reviewing the record and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports a 
100 percent disability rating for major depressive disorder 
during the pendency of his appeal.  The Veteran does not meet 
all of the criteria set forth under Diagnostic Codes 9434; 
however, it is not necessary that all of the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  

In this case, prior to June 15, 2008, the Veteran's major 
depressive disorder was manifested by severe depression, 
sleep disturbance, anxiety, irritability, lack of interest, 
difficulty with both concentration and memory, episodes of 
paranoia and at least one episode of hallucinations.  He 
frequently reported feeling depressed and having diminished 
interest.  Moreover, while a May 1999 VA psychiatric 
examination report shows the Veteran was employed at the time 
mowing lawns, later treatment records and examination reports 
note that he was unemployed.  The September 2002 VA examiner 
noted that the Veteran had been unemployed for the last 5 
years.  The Veteran was hospitalized for treatment of his 
major depressive disorder symptoms at least 5 times during 
this period.  While the medical evidence affirmatively shows 
that the condition is not manifested by gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name, some, if not all of the criteria for 
the assignment of a 100 percent evaluation have been met.  
Moreover, in determining the level of impairment under 38 
C.F.R. § 4.130, a rating specialist is not restricted to the 
symptoms provided under the diagnostic code, and should 
consider all symptoms which affect occupational and social 
impairment, including those identified in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(hereinafter DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause an occupational or 
social impairment equivalent to those listed in that 
diagnostic code, the appropriate, equivalent rating is 
assigned.  Id.  Further, the July 2007 VA examiner found the 
Veteran's severe depression symptoms made him incapable of 
maintaining employment and also noted that he was 
experiencing severe depression and major impairment in both 
his ability to maintain relationships and to work.  Although 
he maintained a relationship with his brother and a 
girlfriend throughout this period, the medical treatment 
records clearly indicate that he was very dependent on the 
girlfriend to help him with activities of daily living and 
that impaired judgment regarding his financial affairs may 
have manifested at this time.  With the exception of the 
September 2002 VA examiner's assessed GAF score indicating 
mild symptoms, most of the treatment records during this 
period and the May 1999 and July 2007 VA examinations 
indicate serious impairment.  As such, and affording the 
Veteran the benefit of the doubt, the Board finds that the 
assignment of a 100 percent evaluation is warranted for the 
entire appeal period or from May 15, 2002.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The veteran's GAF scores for the 
period, as noted in his examination reports and treatment 
records, ranged from 40 to 65, and these scores further 
supports the assignment of a 100 percent evaluation.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 51 and 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  For example, a 61-70 GAF score reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging between 41 
and 50 are meant to indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores in the 31 to 40 range indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school.  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2004); see also 
VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 
43,186 (Aug. 18, 1995)).  

Although the VA examiner conducting the September 2002 
examination assessed the Veteran with a GAF score of 65, 
indicating slight or mild symptoms, the majority of his GAF 
scores for this period range from the 45 to 50 denoting 
serious symptoms or serious impairment in social, 
occupational or school functioning to major impairment in 
several areas.  Moreover, the Board notes that the September 
2002 examination was conducted primarily to determine whether 
the Veteran had a psychiatric diagnosis related to service 
and not to assess his current level of functioning.  

As noted previously, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the medical evidence that the level of impairment more 
nearly approximates a 100 percent evaluation.  Mauerhan, 16 
Vet. App. at 442.  Accordingly, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 100 percent evaluation.  The 
benefit of the doubt is resolved in the Veteran's favor.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 
9434.

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected major 
depressive disorder has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
major depressive disorder under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating of 100 percent 
for major depressive disorder for the entire appeal period or 
from May 15, 2002 is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


